DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 02/14/2022 has been entered.  Claims 1, 4-10, 12-13, 16-18, and 20 have been amended.  Claims 11 and 19 have been cancelled.  Claims 21-22 have been added.  Claims 1-10, 12-18, and 20-22 are still pending in this application, with claims 1 and 13 being independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khawam (US 20190241278).
Regarding claim 1, Khawam discloses an aircraft (100, Fig. 1a, Paragraph 0049) comprising: 
an exterior (exterior being all of the surfaces shown in Figs. 1A-1C); and 

A housing (14, 16, and 18; Paragraph 0090, Fig. 2B);
At least one an ultraviolet (UV) light-emitting element (12 and 1010, Paragraph 0078 and 0112) retained within the housing (Fig. 2B and 25), the at least one UV light-emitting element configured to emit UV light outside of the aircraft (Figs. 2A-4 and 25);
at least one visible light-emitting element (1020, Fig. 25, Paragraphs 0112-0114) retained within the housing (Paragraphs 0112-0114), wherein the at least one visible light-emitting element is separate and distinct from the at least one UV light-emitting element (specifically they are two different light sources, Fig. 25), the at least one visible light-emitting element configured to emit visible light outside of the aircraft (Figs. 2b in view of 25, Paragraphs 0112-0114); and 
a lens (18, Paragraph 0050) secured to the housing over the at least one UV light-emitting element and the at least one visible light-emitting element (fig. 2B, Paragraph 0050).

Regarding claim 2, Khawam discloses the UV light comprises near UV light (Applicant’s specification paragraph 0026 suggests that near UV is 308-395nm, Khawam paragraph 0079 teaches the range of 180-400nm which meets the requirement of comprising that wavelength).

Regarding claim 3, Khawam discloses the exterior comprises a wing or fuselage of the aircraft (Figs. 1A-4, the examiner points out that this only requires that the exterior of the plane have these elements not that the light actually needs to be located on these elements).

4, Khawam discloses the at least one UV light-emitting element is configured to emit the UV light during a takeoff phase and a landing phase of a flight of the aircraft (Paragraph 0059-0072).

Regarding claim 5, Khawam discloses the lighting system further comprises a UV light control unit (sensor 95 and altitude sensor, Paragraphs 0059-0072 and 0088) in communication with the UV light-emitting element, wherein the UV light control unit is configured to control operation of the UV light-emitting element (Paragraphs 0059-0072 and 0088).

Regarding claim 6, Khawam discloses the UV light control unit is configured to operate the at least one UV light-emitting element in an active state when the aircraft is below a UV light activation threshold (Paragraph 0059-0072 specifically the threshold is being below 10,000 ft).

Regarding claim 7, Khawam discloses the UV light control unit is configured to operate the at least one UV light-emitting element in an active state when landing gear of the aircraft is deployed (Paragraphs 0059-0072 and 0088).

Regarding claim 8, Khawam discloses the UV light control unit is configured to operate the at least one UV light-emitting element to flicker the at least one UV light-emitting element at a predetermined frequency (Paragraph 0056).

Regarding claim 9, Khawam discloses the at least one UV light-emitting element is configured to emit the UV light away from the exterior (Figs. 2A, 2B).

Regarding claim 10, Khawam discloses the at least one UV light-emitting element is configured to emit the UV light onto a portion of the exterior (Fig. 3, Paragraph 0059-0072).

Regarding claim 13. A method of deterring birds from an aircraft, the method comprising: 
coupling a lighting assembly (10, 30, and 35, Paragraph 0079, Figs. 2A-4) of a lighting system (10, 30, and 35, Paragraph 0078, Figs. 2A-4) to an exterior of the aircraft, wherein the lighting assembly includes:
a housing (14, 16, and 18; Paragraph 0090, Fig. 2B);
 At least one an ultraviolet (UV) light-emitting element (12 and 1010, Paragraph 0078 and 0112) retained within the housing (Fig. 2B and 25), the at least one UV light-emitting element configured to emit UV light outside of the aircraft (Figs. 2A-4 and 25);
at least one visible light-emitting element (1020, Fig. 25, Paragraphs 0112-0114) retained within the housing (Paragraphs 0112-0114), wherein the at least one visible light-emitting element is separate and distinct from the at least one UV light-emitting element (specifically they are two different light sources, Fig. 25), the at least one visible light-emitting element configured to emit visible light outside of the aircraft (Figs. 2b in view of 25, Paragraphs 0112-0114); and 
a lens (18, Paragraph 0050) secured to the housing over the at least one UV light-emitting element and the at least one visible light-emitting element (fig. 2B, Paragraph 0050); and
emitting the UV light from the UV light-emitting element outside of the aircraft (Figs. 2A-4).

14, Khawam discloses the UV light comprises near UV light (Applicant’s specification paragraph 0026 suggests that near UV is 308-395nm, Khawam paragraph 0079 teaches the range of 180-400nm which meets the requirement of comprising that wavelength).

Regarding claim 15, Khawam discloses said emitting comprises emitting the UV light during a takeoff phase and a landing phase of a flight of the aircraft (Paragraph 0059-0072).

Regarding claim 16, Khawam discloses communicatively coupling a UV light control unit (sensor 95 and altitude sensor, Paragraphs 0059-0072 and 0088) with the UV light-emitting element; and controlling, by the UV light control unit, the UV light-emitting element (Paragraphs 0059-0072 and 0088).

Regarding claim 17, Khawam discloses said controlling comprises operating the UV light-emitting element in an active state when the aircraft is below a UV light activation threshold, or landing gear of the aircraft is deployed (Paragraph 0073 specifically the threshold is being below 10,000 ft, Paragraph 0059-0072).

Regarding claim 18, Khawam discloses said emitting comprises one or both of emitting the UV light away from the exterior (Figs. 2a or 2b), or emitting the UV light onto a portion of the exterior (117, Fig. 3).

Regarding claim 21, Khawam discloses wherein the lighting assembly is configured to: 

emit only visible light through the lens and outside of the aircraft; and 
emit both the UV light and the visible light at the same time through the lens and outside of the aircraft (Paragraphs 0112-0117; Fig. 2B and 25; “configured to” is considered to be capable of in this case there are UV LEDs and visible LEDs therefore all of these options are considered to be capable of).

Regarding claim 22, Khawam discloses the light assembly is configured to emit the UV light in a forward direction away from any portion of the aircraft (Figs. 2A-2B in view of 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khawam (US 20190241278) in view of Schmidt et al. (US 2017/0263592).
Regarding claim 12, Khawam fails to teach the lighting assembly further comprises a phosphor coating disposed over the UV light-emitting element, wherein the phosphor coating is configured to down-convert the UV light emitted by the UV light-emitting element so that a first portion of light emitted from the lighting assembly is visible light and a second portion of the light is the UV light.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the phosphor layer over the LEDs of Khawam as taught by Schmidt, in order to provide visible light as well as UV light. Thereby providing light for both the human flying the plane and the birds which are trying to avoid the plane.

Regarding claim 20, Khawam fails to teach disposing a phosphor coating over the UV light-emitting element; and down-converting, by the phosphor coating, the UV light emitted by the UV light-emitting element so that a first portion of light emitted from the lighting assembly is visible light and a second portion of the light is the UV light.
Schmidt teaches disposing a phosphor coating (200, Fig. 1a, Paragraph 0065) over the UV light-emitting element (10, Fig. 1a, Paragraph 0065); and down-converting, by the phosphor coating, the UV light emitted by the UV light-emitting element so that a first portion of light emitted from the lighting assembly is visible light and a second portion of the light is the UV light (Paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the phosphor layer over the LEDs of Khawam as taught by Schmidt, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875